Citation Nr: 1621812	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee condition, status post replacement.

2. Entitlement to service connection for a left hip condition, status post replacement, to include as secondary to a left knee condition.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1972 and January 1975 to July 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2016.  A hearing transcript is contained in the claims file.  

Below, the Board is granting the Veteran's claims for service connection.  


FINDINGS OF FACT

1. The Veteran entered active duty service in July 1972 without any noted, preexisting left knee condition.  

2. The evidence in at least a state of equipoise as to whether his current left knee condition, status post replacement, is etiologically related to his active duty service.  

3. The evidence is also in at least a state of equipoise as to whether his current left hip condition, status post replacement, was caused by his left knee condition.  




CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee condition status post replacement have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2. The criteria for service connection for a left hip condition status post replacement as secondary to a left knee condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran alleges he injured his left knee during basic training in 1972.  He has variously stated that he jumped from a helicopter and hurt the knee upon landing.  He further alleges that the chronic left knee condition resulted in his left hip condition.  

The Veteran had a left total knee arthroplasty in 2002 to treat arthritic changes; he continues to suffer from residual pain and limited range of motion.  Likewise, he had a left hip arthroplasty in 2008 to treat degenerative joint disease.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Veteran's service treatment records (STRs) contain a normal entrance examination in June 1972.  There is no left knee abnormality listed.  In the corresponding Report of Medical History, the Veteran did not indicate any past history of left knee problems.  An August 1972 STR details symptoms of instability with both knees.  The final impression is "recurrent dislocating left patella."  There is no narrative given of what precipitated the symptoms.  There are further notes from August 1972 concerning the Veteran's complaints associated with his knees.  The Veteran was given a limited duty profile for "temporary" knee problems.  There is a record from September 1972 which states "erroneous enlistment/induction board" and indicates that a decision is needed regarding whether he met the physical standards for induction or enlistment in the military.  It states that the Veteran had recurrent giving way of the left knee with a dislocating patella.  The physician noted that the Veteran had this condition since "birth" and it was not service aggravated.  Medical Board proceedings were then initiated in September 1972 for his recurrent dislocating left patella.  He was ruled medically unfit.  The Medical Board concluded that his injury existed prior to service and was not aggravated by service.  A separation examination occurred in September 1972.  His lower extremities were marked as abnormal and his left patella recurrent dislocation was noted.  The DD-214 issued for this period of service states that he was discharged because of not meeting the medical fitness standards at the time of enlistment.  

The Board first concludes that despite the findings of the Medical Board proceedings and the DD-214, there was no noted left knee condition on the Veteran's June 1972 enlistment examination.  This examination report was stamped again on July 1972 and indication was made that the Veteran was fit for military service.  Thus, the presumption of soundness attached at the time of his enlistment.  To rebut this presumption, VA must show that clear and unmistakable evidence exists showing the left knee condition was preexisting.

There is not the requisite clear and unmistakable evidence in the claims file that the Veteran's left knee condition existed prior to July 1972.  The Medical Board proceedings records and other STRS do not contain any explanation for the conclusion the recurrent dislocation existed prior to enlistment.  There is the one September 1972 record in which a physician indicates the condition existed since "birth," but no explanation is given as to why this is the case.  There is no evidence anywhere in the file to support the theory of a preexisting injury.  The Veteran himself maintains that he did not injure his knee prior to enlistment and instead, the symptoms began following a jump from a helicopter.  The Board finds these statements credible, as there is nothing in the record to suggest otherwise.  

He underwent a VA compensation examination for his left knee in November 2009.  The claims file was reviewed.  There, the Veteran stated that he hurt his left knee during training in 1972.  The examiner noted the entries in 1972 contained in the STRs.  His eventual left knee and left hip arthroplasties were noted.  A thorough examination of the left knee was performed.  The examiner eventually opined that it was at least likely as not that the current left knee condition was a result of the Veteran's active duty service.  The rationale provided was that there was a well-documented left knee injury/disability in the STRs and that the recurrent patellar dislocation and knee cartilage removal likely increased the risk of developing traumatic arthritic changes in the knee joint which eventually necessitated the left total knee arthroplasty.  

A second VA opinion was generated in December 2009; however this examiner was instructed to treat the Veteran's left knee condition as preexisting his active duty service.  As the Board has already concluded that this was not the case, this opinion is afforded no weight here and will not be discussed.  

A private physician, Dr. L., submitted a statement dated in October 2012.  The physician stated that he reviewed "a packet of paperwork" on the Veteran which demonstrated that he suffered a left knee injury while in service which ultimately led to his discharge.  Shortly after the discharge, he began having surgeries on his left knee and eventually had the left knee replaced.  After review of the paperwork, Dr. L. concluded that the Veteran's left knee condition "definitively and conclusively" started while he was in the military.  Additionally, this condition eventually altered his gait pattern and "over the years...continued to alter other joints, specifically his left hip...and [this is] at least likely as not the result of his left knee impairment."  

Dr. L. submitted a second statement in June 2013.  In this statement, he further detailed the above discussed STRs concerning the Veteran's left knee recurrent dislocating left patella.  Dr. L. stated that while this condition could be congenital, it could also be traumatic, and he believed that in the Veteran's case it was traumatic brought upon by an in-service injury, as there was nothing else in the records to suggest that there was any other genetic or congenital issue with his knee.  

Given the above, the Board concludes that the evidence of record is at least in equipoise as to whether the Veteran's left knee condition is causally related to his active duty service and whether his left hip condition is secondary to that left knee condition.  It places great weight on the November 2009 VA examination, as well as the medical opinions submitted by Dr. L.  Both physicians provided a rationale as to why he believed that the Veteran's left knee condition, status post replacement, is related to an initial injury during his active duty service in 1972 which eventually led to his discharge.  Furthermore, Dr. L. opined that the Veteran's change of gait ultimately led to the degeneration in and replacement of his left hip.  Given these opinions and the Veteran's competent and credible testimony, and after resolving all reasonable doubt in his favor, the Board must grant the Veteran's claims of service connection for his left knee and left hip conditions.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As this decision represents a full grant of the benefits sought on appeal, no further discussion regarding Veterans Claims Assistance Act of 2000 (VCAA) notice or assistance duties is required.













ORDER

Entitlement to service connection for a left knee condition, status post replacement, is granted.  

Entitlement to service connection for a left hip condition, status post replacement, as secondary to a left knee condition is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


